Citation Nr: 0304340	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  94-13 560	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left frontal 
meningioma (brain tumor) as secondary to radiation exposure 
in service.

2.  Entitlement to a higher rating for a low back disorder 
rated 20 percent disabling.

3.  Entitlement to a compensable rating for bilateral hearing 
loss prior to April 15, 2002 and a rating in excess of 10 
percent, effective from April 15, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had two periods of active service: from December 
1941 to September 1945, in the Army; and from March 1947 to 
October 1963, in the Air Force.

This appeal arises from a January 1993 rating decision by the 
RO which denied service connection for a recurrent left 
frontal meningioma, and for hearing loss in the left ear.  
Also in that decision, the RO granted service connection for 
right ear hearing loss and assigned a noncompensable rating, 
effective from December 1991.  The veteran appeals for a 
compensable rating for right ear hearing loss.  In July 1998, 
the Board granted service connection for hearing loss of the 
left ear.  Since the Board granted service connection for 
hearing loss of the left ear and since the veteran was 
already service-connected for hearing loss in the right ear, 
the issue to be decided was whether a compensable rating was 
warranted for the service-connected bilateral hearing loss.  
In May 2000, the RO assigned a noncompensable rating for 
bilateral hearing loss, effective from December 1991.  The 
veteran continued to appeal for a compensable rating.  The 
RO, in August 2002, granted a higher rating of 10 percent for 
bilateral hearing loss, effective from April 15, 2002.  

This appeal also arises from a March 1995 rating decision, in 
which the RO granted service connection for a low back 
disability and assigned a noncompensable.  In a December 1996 
rating decision, the RO increased the rating for low back 
pain from 0 to 10 percent and in an August 2002 rating 
decision, the RO increased the rating to 20 percent.  

The veteran has not indicated he is satisfied with the higher 
rating of 10 percent for bilateral hearing loss or the higher 
20 percent rating for the service-connected low back 
disorder.  Thus, the claims are still before the Board.  AB 
v. Brown, 6 Vet.App. 35 (1993).

The Board is undertaking additional development on the claim 
for a higher rating for bilateral hearing loss pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903.).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

The claim of service connection for left frontal meningioma 
and the claim for a higher rating for the service-connected 
low back disorder will be discussed below.


FINDINGS OF FACT

1.  The veteran's left frontal meningioma was not present in 
service and was first manifested more than 25 years after the 
veteran's period of military service.

2.  The veteran does not have left frontal meningioma caused 
by any event that occurred during his period of military 
service, including exposure to ionizing radiation.

3.  The veteran's low back disorder is manifested by no more 
than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  Left frontal meningioma was neither incurred in nor 
aggravated by service; and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
1113, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2002).

2.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71, Code 5293 (1993); 38 C.F.R. § 
4.71a, Code 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claims.  The appellant and his representative were 
provided with a copy of the appealed January 1993 and March 
1995 rating decisions.  Additionally, they were provided 
statements of the case dated in March 1993 and in August 
1995, and supplemental statements of the case dated in 
December 1996, August 1997 and August 2002.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  These documents also informed the veteran of the 
evidence VA had obtained in connection with his claims.  
Additionally, they informed him of the type of evidence he 
needed to submit to substantiate his claims.  Moreover, Board 
remands dated in October 1995 and July 1998 informed the 
veteran of the law which governed his claims, inform him of 
the evidence he need to submit to substantiate his claims and 
informed him of what VA would do to assist him in the 
development of his claims.  Moreover, in August 1993, July 
1999, August 2000, August 2001, and April 2002 letters, VA 
informed the veteran of the type of evidence he needed to 
submit, as well as informed the veteran of the evidence VA 
would be obtaining in an effort to substantiate his claims.  
Under the circumstances in this case, the appellant has 
received the notice and assistance contemplated by law, and 
adjudication of his claims at this juncture poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Service connection for left frontal meningioma

A.  Factual Background

Service medical records from both of the veteran's periods of 
service (December 1941 to September 1945 and from March 1947 
to October 1963) are negative for a diagnosis of left frontal 
meningioma.  Service personnel records show that the veteran 
served in Eniwetok.

In December 1991, the veteran filed a claim of service 
connection for a brain tumor (meningioma) as secondary to 
radiation fallout on Eniwetok from September 1958 to August 
1959.

In support of the claim, outpatient treatment reports from 
1988 to 1992 were obtained and associated with the claims 
file.  These reports show that the veteran was treated for 
meningioma.  In February 1988, he underwent craniotomy due to 
his meningioma.  A 1990 MRI report revealed the veteran had 
recurrent left frontal meningioma.  

In a January 1992 letter, the RO requested that the veteran 
supply specific information regarding his claim of service 
connection for meningioma as secondary to radiation exposure.  
The veteran responded to the letter in February 1992.  He 
stated that he did not participate in any atmospheric nuclear 
weapons test.  He related that he did not know the code names 
of any tests and that he did not witness any tests.  The 
veteran stated that he was stationed at Eniwetok during tests 
and that he worked as a fire chief.  He reported that he was 
not in the vicinity of any explosion.  He related that he had 
brain tumors as a result of being exposed to radiation in 
service.

A hospital summary covering the period of August 1992 to 
September 1992 reveals the veteran underwent a surgical 
procedure due to left frontal meningioma.  The report noted 
that the veteran had a history of left sphenoid wing 
meningioma which was resected in March 1988.

In an April 1993 substantive appeal, the veteran asserted 
that his left frontal meningioma was caused be service.  He 
stated that he was exposed to all sorts of chemicals in 
addition to being exposed to radiation.  He stated that he 
worked in the fire department.  He asserted that his military 
service had something to do with his brain tumor as no one in 
his family had the condition.

An August 1994 hospital summary notes the veteran's history 
of undergoing a meningeal resection two years prior in the 
left frontal region of the left sphenoid and that he 
underwent a meningeal resection in March of 1988.  It was 
noted that in 1988, the veteran also experienced the onset of 
focal seizures.

During an August 1995 Travel Board hearing, the veteran 
stated that he believed he was exposed to radiation in 1958 
and 1959.  Although he reported that he was not involved in a 
nuclear testing, he stated he was exposed to residual 
radiation in Eniwetok.  He felt that such exposure resulted 
in the development of brain tumors.  He also stated that he 
believed eating native food in Guam while in service resulted 
in his development of brain tumors.  He reported that he 
first became aware that he had a brain tumor in March 1988.

Medical reports from 1995 reveal that the veteran received 
treatment for meningioma.

The veteran testified at a September 1997 Travel Board 
hearing that he first notice that he had brain tumors, 
diagnosed as left frontal meningioma, in March 1988.  He 
stated that the doctor did not tell him what caused the 
tumors.  He stated that while in service he was stationed on 
Eniwetok Island in the Pacific and that while there, he was 
exposed to radiation.  

A June 1999 letter from the Chief of Operations, United 
States Air Force for the Center for Radiation Dosimetry, was 
submitted in response to the RO's request for a report of the 
veteran's radiation dose exposure in service.  It was 
reported that they had queried the USAF Master Radiation 
Exposure Registry and researched all other information 
available to them for occupational radiation exposure 
monitoring.  They stated that the search included a review of 
records available on line, archived on micorofilm and in 
paper form and records of internal exposures to radioactive 
materials (bioassay).  They reported that they had found no 
external or internal radiation exposure data in the registry, 
pertaining to the veteran.

A September 1999 report from the Defense Threat Reduction 
Agency states that the veteran was present at Operation 
HARDTACK I, a U.S. atmospheric nuclear test series conducted 
at the Pacific Proving Ground during 1958.  At that time, he 
was assigned to the 4951st Support Squadron (Test), operating 
with the Test Base Unit at Enewetak.  It was reported that a 
careful search of dosimetry data revealed no record of 
radiation exposure for the veteran, but that a scientific 
dose reconstruction indicated that the veteran would have 
received a probable dose of 0.22 rem gamma (0.3 rem rounded) 
(upper bound of 0.3 rem gamma).  They reported that a 
scientific dose reconstruction titled Neurtorn Exposure for 
DOD Nuclear Test Personnel indicates that due to the distance 
the veteran's unit was from ground zero, he had virtually no 
potential for exposure to neutron radiation.  A 
reconstruction report titled Low Level Internal Dose Screen-
Oceanic Tests addresses the internal exposure of the veteran 
based on unit activities.  The application of the report's 
methodology to the brain indicates that his (50 year) 
committed dose equivalent was 0.0 rem (less than 0.01 rem).  
Attachments were submitted in support of the above findings.

In August 2001, the Chief Public Health and Environmental 
Hazards Officer, noted the radiation dose estimates supplied 
by The Defense Threat Reduction Agency.  They stated that 
radiation increases the incidence of both benign and 
malignant central nervous system neoplasms but that the dose 
relationship was uncertain and many of the studies relate to 
exposure in utero or during child hood (Health Effects of 
Exposure to Low Levels of ionizing Radiation (BEIR V), 1990, 
pages 310-313).  They further reported that most studies in 
adults show no excess risk or a nonstatistically significant 
increased risk for brain tumors especially when the dose is 
less than 100 rads (Mettler and Upton, Medical Effects of 
Ionizing Radiation, 2nd edition, 1995, page 122).  The Chief 
Public Health and Environmental Hazards Officer stated that 
in light of the above, that it was their opinion that it was 
unlikely that the veteran's meningioma of the brain could be 
attributed to exposure to ionizing radiation in service.


B.  Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
malignant tumor is manifested to a degree of 10 percent 
within one year after separation from service, this disease 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may also be granted 
for a disease which was diagnosed after discharge from 
military service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Diseases specific to radiation-exposed veterans, such as 
various forms of cancers (e.g., leukemia, cancer of the 
thyroid, breast, pharynx, esophagus, stomach, small 
intestine, pancreas, bile duct, gall bladder, primary liver, 
salivary gland, urinary tract, multiple myeloma, and 
lymphomas) listed under 38 C.F.R. § 3.309(d), will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  38 
C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. § 
3.311(b)(2), found 5 years or more after service in an 
ionizing radiation exposed veteran may be service-connected, 
if the VA Under Secretary for Benefits determines that such 
disease is related to ionizing radiation exposure while in 
service, or if it is otherwise linked medically to ionizing 
radiation exposure while in service.

Service connection may also be granted for disability based 
on exposure to ionizing radiation, like all disabilities, 
when there is specific medical evidence linking it to such 
incident.  Combee v. Brown, 34 F.3d 1039, 1043- 45 (Fed. Cir. 
1994).

Thus, service connection for a disability that is claimed to 
be attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods.  
First, there are certain types of cancer that are 
presumptively service-connected if they become manifest in a 
radiation-exposed veteran.  38 U.S.C.A.      § 1112(c); 
38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service-connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Davis v. Brown, 10 Vet. App. 209, 
211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).  38 C.F.R. § 3.311 provides instruction on 
the development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 
3.311(b)(5) requires that tumors of the brain become manifest 
5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).

The Board (like the RO) has carefully reviewed this appeal 
under all three of the legal theories by which service 
connection could be granted for the veteran's left frontal 
meningioma, based on the theory of radiation exposure.  
First, the Board observes that the claimed disability is not 
included in the list of conditions that may be presumptively 
service-connected by an individual who participated in a 
radiation- risk activity, as set forth at 38 C.F.R. § 
3.309(d).  Moreover, it is noted that the veteran has denied 
participation in any radiation risk activity and the record 
does not otherwise show such participation.

Secondly, although brain tumors are included on the list of 
"radiogenic" diseases at 38 C.F.R. § 3.311(b), that 
regulation does not create a presumption of service 
connection, but merely accords the claimant special 
processing of the claim.  Such processing "still requires a 
case-by-case determination of service connection for each 
claim based on one of the listed diseases."  See Ramey v. 
Gober, 120 F.3d 1239, 1245 (Fed. Cir. 1997).  The RO 
undertook and completed the special development mandated by 
the regulation, and the Board finds that the August 2001 
opinion of the Chief Public Health and Environmental Hazards 
Officer, for the VA, stating that the veteran's left frontal 
meningioma was not related to radiation exposure in service, 
is supported by the evidence of record.  (The Board will 
further discuss the significance of the VA opinion by the 
Chief Public Health and Environmental Hazards Officer under 
the Combee/Ramey analysis below).

Thirdly, the Combee/Ramey analysis includes the traditional 
approach to service-connection claims, i.e., adjudicating the 
issue of causation in service on a direct basis.  In this 
regard, the Board observes that the veteran's service medical 
records are negative for any finding or diagnosis of left 
frontal meningioma.  The service department examinations 
conducted during the veteran's 20 plus years of service are 
negative for a diagnosis of meningioma.  The medical evidence 
of record shows that the veteran was not diagnosed as having 
left frontal meningioma until 1988, approximately 25 years 
after his 1963 service discharge.  Consequently, service 
connection is not warranted on a presumptive basis.  See 
38 C.F.R. § 3.307, 3.309, 3.311.

The Board observes that the only significant evidence 
regarding the etiology of the veteran's left frontal 
meningioma cancer involves an August, 2001 opinion by the 
Chief Public Health and Environmental Hazards Officer.  Based 
on medical principles, as noted in medical texts, and based 
on the veteran's service history, the Chief Public Health and 
Environmental Hazards Officer opined that it was unlikely 
that the veteran's meningioma of the brain could be 
attributed to exposure to ionizing radiation in service.  
This opinion is not contradicted in the record and is 
probative in adjudicating this appeal.  In this regard, the 
Board notes that the physician provided a complete rationale 
for the opinion.

With respect to the veteran's assertion that his left frontal 
meningioma (diagnosed well over 25 years following his 
service discharge) is related to radiation exposure in 
service, or is related to eating native food in Guam in 
service, the Board finds that such assertions are of no 
effect in the absence of probative supporting medical 
evidence.  As a lay person, the veteran lacks the capability 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  The Court has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet.App. 91 (1993).  In the instant 
case, the probative medical evidence shows that there is no 
relationship between the veteran's post-service left frontal 
meningioma and service, including exposure to radiation in 
service.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim of service connection for left frontal meningioma; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

III.  Higher rating for a low back disorder

A.  Factual Background

Service medical records show that the veteran complained of 
low back pain.  Diagnoses included lumbosacral strain and 
herniated nucleus pulposus.

A December 1992 VA examination report reveals that the 
veteran had very few complaints as far as his bones or joints 
were concerned.  Physical examination of the bones were 
essentially negative.

In August 1993, the veteran reported to the emergency room 
with complaints of his back going out.  He related a history 
of back pain.  August 1993 X-ray studies of the lumbar spine 
revealed advanced degenerative disc disease throughout the 
entire L-spine.  There was no acute abnormality.

In September 1993, the veteran filed a claim of service 
connection for a back disorder.  The RO, in March 1995, 
granted service connection for a low back disorder (i.e. 
lumbosacral strain).

Treatment reports from 1995 reveals the veteran was treated 
for complaints of low back pain.  These reports also show 
that the veteran was a competitive race walker in his age 
category.  A June 1995 treatment report noted that the 
veteran had severe degenerative disc disease.  June 1995 X-
ray studies of the lumbar spine revealed advanced 
degenerative disc disease.  He had no compression fractures 
or subluxation.

When seen in September 1995 for back pain, the veteran was 
instructed on measures to decrease pain and increase active 
range motion of the lumbar spine.  He was encourage to 
continue competitive walking.  Degenerative disease spine was 
diagnosed.

Nelson Kraucak, MD, in a May 1997 letter, stated he had 
treated the veteran for back pain.  He stated that the 
veteran had some improvements in his low back pain with 
phototherapy treatment.  He stated that his back pain was 
worse early in the morning and improved as the day 
progressed.  He submitted X-ray studies of the Lumbar spine 
which were taken in September 1996.  These studies showed 
that the veteran had diffuse degenerative changes throughout 
the lumbar spine.

During a September 1997 Travel Board hearing, the veteran 
stated that he had back pain primarily in the morning and in 
the evening.  He stated that he was a race walker and that he 
played table tennis off and on.

The veteran underwent VA spine examination in December 1999.  
At that time, he was 82 years old.  He reported that since 
his wife was sick he did many of the household chores.  He 
related that he had back pain but that he had no sciatic 
component.  He denied taking any pain medication.  Physical 
examination revealed approximately 2/3 of normal range of 
motion of the lumbar spine, which included flexion to 50 
degrees extension to 30 degrees, lateral rotation to 50 
degrees and lateral bending to 30 degrees.  The veteran's 
strength was 5/5 bilaterally in the major muscle groups of 
the lower extremity.  His sensation was intact throughout the 
lower extremities.  Reflexes were 1- 2+ and symmetric at the 
knees and ankles.  The examiner noted that X-ray studies of 
the lumbar spine showed moderate osteophytic changes 
throughout the lumbar spine which were especially prominent.  
He also had mild, less than 10 degrees, scoliotic deformity 
of the lumbosacral spine.  The diagnosis was that the veteran 
had largely myofacial back pain without evidence of objective 
neurologic deficit.  The examiner stated that the veteran 
should be able to continue his activities of daily living, 
but noted that he maybe somewhat more uncomfortable than in 
his youth.  

An April 2002 VA examination report reveals that the veteran 
was 84 years old and that he gave a long history of chronic 
low back pain.  The examiner noted that he reviewed the 
veteran's claims file and noted that it showed that the 
veteran had been diagnosed to have advanced degenerative 
arthritis of the lumbar spine.  The veteran reported that he 
had chronic stiffness of his low back and that he had flare-
ups of low back pain with activities.  The veteran denied any 
exacerbations of low back pain on standing.  He related that 
on bending over he did not have any flare-ups of low back 
pain, but stated that he had limitation of motion in that he 
was not able to bend all the way.  He stated that he had back 
pain upon waking in the morning, but that such pain eased as 
the day progressed.  He denied any weakness of the back 
muscles, but reported that they fatigue easily.  He reported 
that he did not take any medications for his low back pain.  

Physical examination of the spine showed no postural 
abnormalities or fixed deformities such as kyphosis or 
scoliosis.  There was no spasm of the paravertebral muscles.  
There was no tenderness to percussion over the lumbar spine.  
His lumbar spine showed forward flexion to 60 degrees, 
extension to 20 degrees, bilateral lateral flexion to 20 
degrees, bilateral rotation to 30 degrees.  All movements of 
the lumbar spine were performed in a very stiff manner and 
extremely slowly, with guarding.  The veteran reported 
experiencing pain at the end of the left and right lateral 
flexion.  It was not possible to comment on fatiguability, as 
repetitive movements of the lumbar spine could not be 
performed adequately.  Motor examination showed normal muscle 
strength in the lower extremities.  Sensory examination was 
in tact and deep tendon reflexes were 2+ and symmetrical.  
The examiner noted that X-ray studies of the spine showed 
moderate degenerative changes.  Degenerative joint disease of 
the lumbar spine was diagnosed.


B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran has complaints of low back pain and claims an 
increase in the current 20 percent rating assigned for the 
condition.  His low back disorder is rated 20 percent rating 
under Code 5292, limitation of motion of the lumbar spine.  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating, and a 40 percent rating requires severe 
limitation of motion.  38 C.F.R. 4.71a, Code 5292.

VA examination in December 1999 revealed the veteran had 
approximately 2/3 of normal range of motion of the lumbar 
spine which included flexion to 50 degrees, extension to 30 
degrees, lateral rotation to 50 degrees and lateral bending 
to 30 degrees.  Range of motion studies of the lumbar spine 
taken at the April 2002 VA examination reveals the veteran 
had forward flexion to 60 degrees, extension to 20 degrees, 
bilateral lateral flexion to 20 degrees, bilateral rotation 
to 30 degrees.  

The evidence shows no more than moderate limitation of motion 
of the low back.  Thus, a rating in excess of 20 percent 
under Diagnostic Code 5292 is not warranted.  Additionally, 
there is no objective evidence that pain on use of the low 
back results in limitation of motion to a degree which would 
support a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected back disorder can also be 
evaluated under Code 5295, lumbosacral strain.  Lumbosacral 
strain is 20 percent disabling when there is muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position.  A 40 percent rating 
requires that the lumbosacral strain be severe, with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.

The medical evidence of record shows that the veteran's 
service-connected disorder causes moderate limitation of 
motion and pain.  The medical evidence fail to show he has 
listing of the whole spine to the opposite side, marked 
limitation of forward bending in the standing position, or 
loss of lateral spine motion.  Thus, the evidence supports no 
more than a 20 percent rating under Code 5295.  Signs of 
severe lumbosacral strain, as required for a higher rating, 
are not evident.

The Board notes that an August 2002 supplemental statement of 
the case appears to have evaluated the veteran's service-
connected disorder under the Diagnostic Code 5293, 
interveterbral disc syndrome.  The RO advised the veteran 
that the rating provisions pertaining to intervetebral disc 
syndrome were amended effective in September 23, 2002. 

The United States Court of Veteran's Appeals (Court) has 
stated that where laws or regulations change after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process is completed, unless Congress 
provides otherwise, the version of the law most favorable to 
the appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990).  

Under the old criteria of Code 5293, a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief, warrants a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Under the new criteria of Code 5293, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  When there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months a 60 percent is assigned.

The notes for new Diagnostic Code 5293 provide that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations mean orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The record reflects that the veteran's service-connected low 
back disability encompasses lumbosacral strain, and 
degenerative joint disease.  The primary impairment from the 
condition involves pain and limitation of motion of the low 
back.  Although there have been X-ray findings of 
degenerative disc disease, there has been no subjective 
neurological complaints, or clinical neurological findings 
pertinent to disc disease.  Neurological findings have been 
normal.  (See December 1999 and April 2002 VA examinations).  
Under either the old or new Code 5293, the veteran would not 
be assigned ratings in excess of 20 percent.  Applying the 
old Code 5293, it is of import to note that there is no 
evidence of severe intervetebral disc syndrome with recurring 
attacks.  Likewise, when applying the new Code 5293 to the 
facts of the present case, it is evidence that the next 
higher rating of 40 percent is not assignable.  There is no 
evidence that during any recent 12-month period there have 
been any "incapacitating episodes" as defined by the 
regulation, and clearly no evidence of incapacitating 
episodes totaling 4 to 6 weeks a year.  

In sum, the evidence of record depicts a low back disorder 
which is productive of no more than moderate limitation of 
motion.  This supports no more than a 20 percent ratings 
under Codes 5292.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the low back condition was 
more than 20 percent disabling.  Thus "staged ratings" are 
inapplicable to this case. 

Given the foregoing, the Board must find that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent rating for the service-
connected low back disorder.  Consequently, the benefit-of-
the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for left frontal meningioma is denied.

A rating in excess of 20 percent for the service-connected 
back disorder is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

